 



Exhibit 10.3
QUANEX CORPORATION
DEFERRED COMPENSATION PLAN
Amended and Restated
Effective as of January 1, 2005

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page
 
                ARTICLE I   DEFINITIONS   I-1
 
               
 
    1.1     “Account”   I-1
 
    1.2     “Affiliate”   I-1
 
    1.3     “Applicable Covered Employee”   I-1
 
    1.4     “Beneficiary”   I-1
 
    1.5     “Board”   I-1
 
    1.6     “Cash Fund”   I-1
 
    1.7     “Change of Control”   I-1
 
    1.8     “Change of Control Value”   I-3
 
    1.9     “Code”   I-3
 
    1.10     “Committee”   I-3
 
    1.11     “Common Stock”   I-3
 
    1.12     “Common Stock Fund”   I-3
 
    1.13     “Company”   I-3
 
    1.14     “Company Match”   I-3
 
    1.15     “Covered Employee”   I-3
 
    1.16     “Deferred Compensation Ledger”   I-3
 
    1.17     “Director”   I-3
 
    1.18     “Director Fees”   I-3
 
    1.19     “Disability”   I-4
 
    1.20     “Incentive Bonus”   I-4
 
    1.21     “Investment Fund”   I-4
 
    1.22     “LTIP Compensation”   I-4
 
    1.23     “Normal Retirement Date”   I-4
 
    1.24     “NYSE”   I-4
 
    1.25     “Omnibus Compensation”   I-4
 
    1.26     “Participant”   I-4
 
    1.27     “Plan”   I-4
 
    1.28     “Plan Year”   I-4
 
    1.29     “Quanex”   I-4
 
    1.30     “Rabbi Trust”   I-4
 
    1.31     “Restricted Period”   I-5
 
    1.32     “Retirement”   I-5
 
    1.33     “Retirement Plan”   I-5
 
    1.34     “Securities Act”   I-5
 
    1.35     “Separation From Service”   I-5
 
    1.36     “Stock Fund Unit”   I-5
 
    1.37     “Subsidiary”   I-5
 
    1.38     “Term of Deferral”   I-5
 
    1.39     “Valuation Date”   I-5
 
    1.40     “Voting Securities”   I-5
 
                ARTICLE II   ELIGIBILITY   II-1
 
                ARTICLE III   DEFERRALS AND COMPANY CONTRIBUTIONS   III-1
 
               
 
    3.1     Deferral Election   III-1
 
    3.2     Company Match   III-3
 
    3.3     Mandatory Deferral   III-3

-i-

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                  Page
 
                ARTICLE IV   ACCOUNT   IV-1
 
               
 
    4.1     Establishing a Participant’s Account   IV-1
 
    4.2     Credit of the Participant’s Deferral and the Company’s Match   IV-1
 
    4.3     Crediting of Dividends and Distributions on Common Stock   IV-1
 
    4.4     Crediting of Earnings and Losses   IV-1
 
    4.5     Common Stock Conversion Election   IV-2
 
    4.6     Conversion and Cash-Out Upon a Change of Control   IV-3
 
                ARTICLE V   VESTING AND EVENTS CAUSING FORFEITURE   V-1
 
               
 
    5.1     Vesting   V-1
 
    5.2     Forfeiture for Cause   V-1
 
    5.3     Forfeiture for Competition   V-1
 
    5.4     Full Vesting in the Event of a Change of Control   V-1
 
                ARTICLE VI   DISTRIBUTIONS   VI-1
 
               
 
    6.1     Form of Distributions or Withdrawals   VI-1
 
    6.2     Death   VI-1
 
    6.3     Disability   VI-2
 
    6.4     Expiration of Term of Deferral   VI-2
 
    6.5     Unforeseeable Emergency Withdrawals   VI-2
 
    6.6     Valuation   VI-3
 
    6.7     Mandatory Immediate Lump Sum Payment   VI-3
 
    6.8     Payment Restrictions on Any Portion of a Benefit Determined Not to
Be Deductible   VI-3
 
    6.9     Responsibility for Distributions and Withholding of Taxes   VI-3
 
                ARTICLE VII   ADMINISTRATION   VII-1
 
               
 
    7.1     Committee Appointment   VII-1
 
    7.2     Committee Organization and Voting   VII-1
 
    7.3     Powers of the Committee   VII-1
 
    7.4     Committee Discretion   VII-2
 
    7.5     Annual Statements   VII-2
 
    7.6     Reimbursement of Expenses   VII-2
 
    7.7     Limitation on Liability   VII-2
 
                ARTICLE VIII   ADOPTION BY SUBSIDIARIES   VIII-1
 
               
 
    8.1     Procedure for and Status After Adoption   VIII-1
 
    8.2     Termination of Participation by Adopting Subsidiary   VIII-1
 
                ARTICLE IX   AMENDMENT AND/OR TERMINATION   IX-1
 
               
 
    9.1     Amendment or Termination of the Plan   IX-1
 
    9.2     No Retroactive Effect on Awarded Benefits   IX-1
 
    9.3     Effect of Termination   IX-1
 
                ARTICLE X   FUNDING   X-1
 
               
 
    10.1     Payments Under This Agreement Are the Obligation of the Company  
X-1
 
    10.2     Agreement May Be Funded Through Rabbi Trust   X-1

-ii-

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                  Page
 
               
 
    10.3     Reversion of Excess Assets   X-1
 
    10.4     Participants Must Rely Only on General Credit of the Company   X-2
 
                ARTICLE XI   MISCELLANEOUS   XI-1
 
               
 
    11.1     Limitation of Rights   XI-1
 
    11.2     Distributions to Incompetents or Minors   XI-1
 
    11.3     Nonalienation of Benefits   XI-1
 
    11.4     Expenses Incurred in Enforcing the Plan   XI-1
 
    11.5     Reliance Upon Information   XI-2
 
    11.6     Severability   XI-2
 
    11.7     Notice   XI-2
 
    11.8     Gender and Number   XI-2
 
    11.9     Governing Law   XI-2
 
    11.10     Section 409A   XI-2
 
    11.11     Amendment and Restatement of the Plan   XI-2

-iii-

 

 



--------------------------------------------------------------------------------



 



QUANEX CORPORATION
DEFERRED COMPENSATION PLAN
WHEREAS, Quanex Corporation originally established the Quanex Deferred
Compensation Plan (the “Plan”) effective October 1, 1981, which provides a
mechanism by which certain highly compensated management personnel may defer
certain prior to such compensation being earned and directors may defer their
director’s fees prior to their being earned;
WHEREAS, Quanex Corporation amended and restated the Plan effective October 12,
1995, June 1, 1999, November 1, 2001 and July 1, 2004;
WHEREAS, the Plan is required to be amended to comply with the requirements of
new section 409A of the Internal Revenue Code of 1986, as amended by the
American Jobs Creation Act of 2004;
WHEREAS, it has been determined that the Plan should now be completely amended,
restated and continued without a gap or lapse in coverage, time or effect which
would cause any Participant to be entitled to a distribution in order to
fundamentally change the purpose and provisions of the Plan;
WHEREAS, it has been determined that the amendment and restatement of the Plan
shall apply only to amounts earned and vested on or after January 1, 2005, and
that the provisions of the Plan prior to this amendment and restatement shall
apply to any amounts that were earned and vested under the Plan on or before
December 31, 2004;
WHEREAS, Quanex Corporation desires to amend and restate the Plan effective as
of January 1, 2005.
NOW, THEREFORE, Quanex Corporation amends and restates the Plan as follows:

 

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
1.1 “Account” means a Participant’s account in the Deferred Compensation Ledger
maintained by the Committee which reflects the benefits a Participant is
entitled to under the Plan.
1.2 “Affiliate” means all business organizations which are members of a
controlled group of corporations (within the meaning of section 414(b) of the
Code), or which are trades or businesses (whether or not incorporated) which is
under common control (within the meaning of section 414(c) of the Code), or
which are members of an affiliated service group of employers (within the
meaning of section 414(m) of the Code), which related group of corporations,
businesses or employers includes Quanex.
1.3 “Applicable Covered Employee” means any of the following:
(a) a Covered Employee of Quanex;
(b) a Covered Employee of an Affiliate; and
(c) a former employee who was a Covered Employee at the time of termination of
employment with Quanex or an Affiliate.
1.4 “Beneficiary” means a person or entity designated by the Participant under
the terms of the Plan to receive any amounts distributed under the Plan upon the
death of the Participant.
1.5 “Board” means the Board of Directors of Quanex Corporation.
1.6 “Cash Fund” means the Plan balances deemed invested in cash.
1.7 “Change of Control” means the occurrence of one or more of the following
events after October 1, 2006:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Act) (a “Covered Person”) of
beneficial ownership (within the meaning of rule 13d-3 promulgated under the
Securities Act) of 20 percent (20%) or more of either (i) the then outstanding
shares of the common stock of Quanex (the “Outstanding Quanex Common Stock”), or
(ii) the combined voting power of the then outstanding voting securities of
Quanex entitled to vote generally in the election of directors (the “Outstanding
Quanex Voting Securities”); provided, however, that for purposes of this
subsection (a) of this Section, the following acquisitions shall not constitute
a Change of Control of Quanex: (i) any acquisition directly from Quanex,
(ii) any acquisition by Quanex, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Quanex or any entity
controlled by Quanex, or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of subsection (c) of
this Section; or

 

I-1



--------------------------------------------------------------------------------



 



(b) individuals who, as of October 1, 2006, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to
October 1, 2006, whose election, or nomination for election by Quanex’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or
(c) the consummation of (xx) a reorganization, merger or consolidation or sale
of Quanex or (yy) a disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Quanex
Common Stock and Outstanding Quanex Voting Securities immediately prior to such
Business Combination beneficially own, direct or indirectly, more than
80 percent (80%) of, respectively, the then outstanding shares of common stock
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Quanex or
all or substantially all of Quanex’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Quanex Common
Stock and Outstanding Quanex Voting Securities, as the case may be, (ii) no
Covered Person (excluding any employee benefit plan (or related trust) of Quanex
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20 percent (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination, were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or
(d) the approval by the stockholders of Quanex of a complete liquidation or
dissolution of Quanex.
Notwithstanding the foregoing, for purposes of a distribution from the Plan,
including upon termination of the Plan, the term “Change of Control” means a
“change in the ownership or effective control” of the Company, or a “change in
the ownership of a substantial portion of the assets” of the Company as
described in section 409A of the Code.

 

I-2



--------------------------------------------------------------------------------



 



1.8 “Change of Control Value” means the amount determined in clause (i), (ii) or
(iii), whichever is applicable, as follows: (i) the per share price offered to
stockholders of Quanex in the merger, consolidation, reorganization, sale of
assets or dissolution transaction that constitutes a Change of Control, (ii) the
price per share offered to stockholders of Quanex in any tender offer or
exchange offer that constitutes a Change of Control, or (iii) if a Change of
Control occurs other than a Change of Control specified in clause (i) or (ii),
the fair market value per share of the Common Stock on the date of the Change of
Control, based on the closing quotation as described in Section 4.2, on that
day. If the consideration offered to stockholders of the Company in any
transaction described above consists of anything other than cash, the Committee
shall determine the cash equivalent of the fair market value of the portion of
the consideration offered that is other than cash.
1.9 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.10 “Committee” means the persons who are from time to time serving as members
of the committee administering the Plan.
1.11 “Common Stock” means Quanex’s common stock, $.50 par value (or such other
par value as may be designated by the vote of Quanex stockholders or such other
equity securities of Quanex into which such common stock may be converted,
reclassified or exchanged).
1.12 “Common Stock Fund” means an Investment Fund which is invested exclusively
in Common Stock and which is accounted for as a unitized stock fund.
1.13 “Company” means Quanex and any Subsidiary adopting the Plan.
1.14 “Company Match” means the 20 percent (20%) match which the Company makes to
the amount deferred by a Participant under the Plan for three or more Plan Years
and deemed credited in the form of Stock Fund Units during a Plan Year.
1.15 “Covered Employee” means an individual (i) described in section 162(m)(3)
of the Code or (ii) subject to the requirements of Section 16(a) of the
Securities Act.
1.16 “Deferred Compensation Ledger” means the ledger maintained by the Committee
for each Participant which reflects the amount of compensation deferred for the
Participant under the Plan, the Company match, and the amount of income or
losses credited on each of these amounts.
1.17 “Director” means any person serving as a member of the Board of Directors.
1.18 “Director Fees” means any amount paid to a Director for services in such
capacity.

 

I-3



--------------------------------------------------------------------------------



 



1.19 “Disability” means the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Participant’s employer.
1.20 “Incentive Bonus” means a bonus awarded or to be awarded to the Participant
under the Quanex Corporation Executive Incentive Compensation Plan or the Quanex
Corporation Management Incentive Program.
1.21 “Investment Fund” means a mutual fund or other investment option that is
designated by the Committee for purposes of determining the amount of the
Company’s deferred compensation obligation to a Participant under the Plan.
1.22 “LTIP Compensation” means compensation earned under the Quanex Corporation
Long-Term Incentive Plan.
1.23 “Normal Retirement Date” means the first day of the month that coincides
with or next follows the date on which the Participant or former Participant
attains age 65.
1.24 “NYSE” means the New York Stock Exchange.
1.25 “Omnibus Compensation” means compensation earned under an annual incentive
award, long term incentive award or other cash-based award granted under the
Quanex Corporation 2006 Omnibus Incentive Plan (as each are defined under such
plan).
1.26 “Participant” means an employee or director of a Company who is
participating in the Plan.
1.27 “Plan” means the Quanex Corporation Deferred Compensation Plan set forth in
this document, as amended from time to time.
1.28 “Plan Year” means a one-year period that coincides with the fiscal year of
Quanex, which begins on the first day of November of each calendar year and ends
on October 31 of the next ensuing calendar year.
1.29 “Quanex” means the Quanex Corporation, a Delaware corporation, the sponsor
of the Plan.
1.30 “Rabbi Trust” means the Quanex Corporation Deferred Compensation Trust,
which agreement was entered into between NBD Bank and Quanex.

 

I-4



--------------------------------------------------------------------------------



 



1.31 “Restricted Period” means, for any qualified defined benefit plan sponsored
by Quanex or an Affiliate, any period during which the plan is in at-risk status
as described in section 409A of the Code.
1.32 “Retirement” means a Participant’s Separation From Service that meets the
requirements of retirement from any Company covered by the Plan under the terms
of the Retirement Plan.
1.33 “Retirement Plan” means the Quanex Corporation Employees’ Pension Plan, or
if the Participant does not participate in that plan, the defined contribution
plan maintained by the Company that is intended to satisfy the requirements of
section 401(a) of the Code in which the Participant participates.
1.34 “Securities Act” means the Securities Exchange Act of 1934, as amended from
time to time.
1.35 “Separation From Service” means a Participant’s complete separation from
service with the Company and of its Affiliates. The determination of whether a
Participant incurs a Separation From Service will be determined in accordance
with section 409A of the Code.
1.36 "Stock Fund Unit” means each unit of the Common Stock Fund, which unit
shall be equal in value to a share of Common Stock.
1.37 “Subsidiary” means any wholly-owned subsidiary of Quanex.
1.38 “Term of Deferral” means the period of deferral chosen by the Participant
under the election procedure established in Section 3.1 or by the Committee
which pertains to that portion of the Incentive Bonus, LTIP Compensation,
Omnibus Compensation or Director Fees for each given Plan Year and its
accumulated income accrued that has been deferred under an election made prior
to the commencement of the period during which it is earned.
1.39 “Valuation Date” means the date as of which an Investment Fund is valued
for purposes of the Plan. Until the Committee determines otherwise, the
Valuation Dates shall be each business day. The Valuation Date for purposes of a
distribution shall be determined as set forth in Section 6.6.
1.40 “Voting Securities” means any security which ordinarily possesses the power
to vote in the election of the Board without the happening of any precondition
or contingency.

 

I-5



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY
Except as specified below, all participants in the Quanex Corporation Executive
Incentive Compensation Plan, the Quanex Corporation Management Incentive
Program, the Quanex Corporation Long-Term Incentive Plan, the Quanex Corporation
2006 Omnibus Incentive Plan, all Directors, and all members of the Quanex
Corporation Business Leader’s Council will be eligible to participate in the
Plan. The Committee retains the right to establish such additional eligibility
requirements for participation in the Plan as it may determine are appropriate
or necessary from time to time and has the right to determine, in its sole
discretion, that any one or more persons who meet the eligibility requirements
will not be eligible to participate for one or more Plan Years beginning after
the date they are notified of this decision by the Committee.

 

II-1



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRALS AND COMPANY CONTRIBUTIONS
3.1 Deferral Election. A Participant may elect during the election period
established by the Committee prior to the beginning of any Plan Year or calendar
year, if applicable, or, in the case of a newly eligible Participant, within
30 days of notification that he is eligible to participate in the Plan:
(1) the percentage of his Incentive Bonus earned during and relating to the
ensuing Plan Year which is to be deferred under the Plan;
(2) the percentage of his LTIP Compensation earned during the performance period
that begins during the ensuing Plan Year which is to be deferred under the Plan;
(3) the percentage of his Omnibus Compensation earned during the performance
period that begins during the ensuing Plan Year which is to be deferred under
the Plan;
(4) the percentage of his Director Fees earned during and relating to the
ensuing calendar year which is to be deferred under the Plan;
(5) the percentage of the amount deferred, if any, to be deferred and deemed
credited in the form of Stock Fund Units and the percentages, if any, to be
deferred in the form of cash and deemed credited to the Cash Fund and Investment
Funds;
(6) the length of the period of deferral, if any amount has been elected to be
deferred (which amount shall include any corresponding matching contributions or
any mandatory deferrals for such Plan Year), which deferral shall be:
A. to a date certain,
B. to Separation From Service with the Company or
C. to his Retirement (in the case of a Participant who is an employee of a
Company); and
(7) the form of payment of the amount that has been elected to be deferred for
such Plan Year (and earnings thereon) — a lump sum, or quarterly or annual
installment payments of the principal amount adjusted for earnings and losses
accrued after the distribution date, or last installment paid, if later, over no
less than three nor more than 20 years.

 

III-1



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in the case of any LTIP Compensation or Omnibus
Compensation that is performance-based and based on services performed over a
period of at least 12 months, an initial deferral election may be made during
the election period established by the Committee which may occur prior to or
after the beginning of any Plan Year, provided, that such election must be made
no later than six months before the end of the performance period.
If a Participant who is an employee of a Company elects a deferral period to
Retirement, he shall also specify whether the deferral period shall end at the
date of his Separation From Service with the Company or at his Normal Retirement
Date, in the event of termination other than as a result of death, Disability or
Retirement. If a Participant elects a deferral period to a date certain, the
deferral period shall end upon the Participant’s death, Disability, Separation
From Service or Retirement (as determined in accordance with the preceding
sentence, if applicable), if earlier.
In the event a Participant fails to make a time of payment election under
Section 3.1(7) with respect to any amounts deferred under the Plan, such amounts
shall be distributed upon the earlier of the Participant’s death, Disability or
Separation from Service and such distribution shall be made in the form of a
lump sum payment.
The deferrals deemed credited to the Common Stock Fund in Stock Fund Units as
elected by Participants in any Plan Year must not exceed one percent (1%) of the
shares of Common Stock outstanding on the first day of the Plan Year. In the
event this maximum would be exceeded, each Participant who is an employee of a
Company and elected to defer in the form of Stock Fund Units shall have his
election reduced on a pro rata basis as compared to all Participants who elected
to defer in the form of Stock Fund Units until those deferrals in the aggregate
for that Plan Year equal the maximum and the portion of his Incentive Bonus,
LTIP Compensation and Omnibus Compensation which would have been deferred in the
form of Stock Fund Units shall instead be distributed to the Participant as
provided in the Quanex Corporation Executive Incentive Compensation Plan, the
Quanex Corporation Management Incentive Program, the Quanex Corporation
Long-Term Incentive Plan and the Quanex Corporation 2006 Omnibus Incentive Plan,
as applicable.
Once an election has been made it becomes irrevocable for that Plan Year, except
that a Participant may change his deemed investment selections in accordance
with Section 4.5 and procedures established by the Committee and may change the
election of the time and form of payment he previously elected under
Section 3.1(6) or (7); provided that all changes of election of a Participant’s
time or form of payment shall be effective only if the election change is
received by the Committee or its designee in proper form 12 months prior to the
event which would require a distribution under the Plan, such election change
does not provide for a payment or commencement of payment that is earlier than
five (5) years after the date on which such payment would otherwise have been
made, and during the 12-month period prior to the effective date of such
election change, the last effective election made by the Participant shall
continue to remain in force; provided further, that with respect to amounts
deferred and vested on or before December 31, 2004, all changes of election of a
Participant’s time or form of payment with respect to such amounts shall be
effective only if the election change is received by the Committee or its
designee in proper form during the 30-day period ending 12 months prior to the
event which would require a distribution under the Plan.

 

III-2



--------------------------------------------------------------------------------



 



The election to participate in the Plan for a given Plan Year will be effective
only upon receipt by the Committee or its designee of the Participant’s properly
executed election on such form or in accordance with such procedures as will be
determined by the Committee from time to time. If the Participant does not
exercise his right to defer, subject to Section 3.3 below, the Participant will
be deemed to have elected not to defer any part of his Incentive Bonus, LTIP
Compensation, Omnibus Compensation or Director Fees for that Plan Year and all
of his Incentive Bonus, LTIP Compensation, Omnibus Compensation and Director
Fees will be paid in cash.
3.2 Company Match. The Company will credit to the Account of each Participant
who makes an election under the Plan to defer a portion of his Incentive Bonus,
Omnibus Compensation or Director Fees in the form of Stock Fund Units for a
period of five full years or more from the effective date of the deferral
election additional Stock Fund Units equal to 20 percent (20%) of the amount
which is deferred in the form of Stock Fund Unit. There shall be no such credit
with respect to LTIP Compensation that is deferred under the Plan.
3.3 Mandatory Deferral. If a Participant becomes entitled to a cash payment of
part or all of an Incentive Bonus or his LTIP Compensation because the
Participant did not elect to defer all of the Incentive Bonus or LTIP
Compensation and the Company determines that section 162(m) of the Code may not
allow the Company to take a deduction for part or all of the Incentive Bonus or
LTIP Compensation, then, unless a Change of Control has occurred after
October 1, 2006, the payment of the Incentive Bonus or LTIP Compensation
otherwise payable hereunder will be delayed to the extent any such payment would
not be deductible by the Company by reason of section 162(m) of the Code. The
Committee may waive the mandatory deferral required by this Section 3.3 with
respect to a Participant who is not a member of the Committee but such waiver
shall only be made on an individual basis. In accordance with procedures
established by the Committee, a Participant whose Incentive Bonus or LTIP
Compensation is in whole or in part mandatorily deferred pursuant to this
Section 3.3 shall be permitted to have the amount of such mandatory deferral
deemed invested in the Common Stock Fund, the Cash Fund or the Investment Funds
in such proportions as he shall designate.

 

III-3



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNT
4.1 Establishing a Participant’s Account. The Committee will establish an
Account for each Participant in a special Deferred Compensation Ledger which
will be maintained by the Company. The Account will reflect the amount of the
Company’s obligation to the Participant at any given time.
4.2 Credit of the Participant’s Deferral and the Company’s Match. Upon
completion of the Plan Year or quarter, as applicable, the Committee will
determine, as soon as administratively practicable, the amount of a
Participant’s Incentive Bonus, LTIP Compensation, Omnibus Compensation or
Director Fees that has been deferred for that Plan Year or quarter, as
applicable, and the amount of the Company Match, if any, and will credit that or
those amounts to the Participant’s Account as of the end of the Plan Year or
quarter, as applicable, during which the Incentive Bonus, LTIP Compensation,
Omnibus Compensation or Director Fees were earned. If the Participant elected
his deferral to be in Stock Fund Units, the number of full and fractional Stock
Fund Units credited to his Account shall be the number of full and fractional
shares of Common Stock that could have been purchased with the dollar amount
deferred and the related Company Match, if any, without taking into account any
brokerage fees, taxes or other expenses which might be incurred in such a
transaction, based upon the closing quotation on the NYSE, or if not traded on
the NYSE, the principal market in which the Common Stock is traded on the date
the amount would have been paid had it not been deferred pursuant to
Article III.
4.3 Crediting of Dividends and Distributions on Common Stock. When dividends are
declared and paid, or other distributions, whether stock, property, cash or
other rights, are made with respect to the Common Stock, those dividends and
other distributions shall be accrued in a Participant’s Account based upon the
number of Stock Fund Units credited to his Account. The dividends or other
distributions on shares of Common Stock shall be credited to the Participant’s
Account as additional Stock Fund Units. The number of additional Stock Fund
Units credited to the Participant’s Account shall be the number of full and
fractional shares of Common Stock that could have been purchased with the dollar
amount of the dividend or other distribution, without taking into account any
brokerage fees, taxes or other expenses which might be incurred in such a
transaction, based upon the closing quotation at the NYSE or if not traded on
the NYSE, the principal market in which the Common Stock is traded, on the date
of the dividend or other distribution.
4.4 Crediting of Earnings and Losses. Each Participant shall be awarded by the
Committee earnings and losses on his deferred compensation as part of his total
deferred compensation under the Plan equal to the amount which is deemed to be
earned and lost on his bookkeeping Account established to enable the Company to
determine its obligations under the Plan. For the purpose of determining the
earnings and losses to be credited to the Participant’s Account under the Plan,
the Committee shall assume that the Participant’s Account is invested in units
or shares of the Investment Funds and the Cash Fund in the proportions selected
by the Participant in accordance with procedures established by the Committee.
This amount accrued by the Committee as deferred compensation shall be a part of
the Company’s obligation to the Participant and payment of it shall be a general
obligation of the Company. The determination of earnings and losses based on the
income and appreciation of the Participant’s Account shall in no way

 

IV-1



--------------------------------------------------------------------------------



 



affect the ability of the general creditors of the Company to reach the assets
of the Company or the Rabbi Trust in the event of the insolvency or bankruptcy
of the Company or place the Participants in a secured position ahead of the
general creditors of the Company. Although a Participant’s investment selections
made in accordance with the terms of the Plan and such procedures as may be
established by the Committee shall be relevant for purposes of determining the
Company’s obligation to the Participant under the Plan, there is no requirement
that any assets of the Company (including those held in the Rabbi Trust) shall
be invested in accordance with the Participant’s investment selections.
Earnings and losses will be accrued on each Valuation Date on each portion of a
Participant’s Account deemed invested in an Investment Fund from the later of
(a) the time the amount is deemed credited to the Investment Fund or (b) the
last previous Valuation Date.
Interest will be accrued on the last day of each calendar month on each portion
of a Participant’s Account deemed invested in the Cash Fund from the later of
(a) the time it is deemed credited to the Cash Fund or (b) the last previous
calendar month end at a rate equal to (x) the rate of interest announced by
Chase Manhattan Bank, N.A., or its successor, if applicable as its prime rate of
interest on the last business day of the calendar quarter preceding the calendar
quarter in which the month falls divided by (y) four. Interest so accrued on the
last day of each calendar month shall be deemed credited to the Participant’s
Account and shall thereafter accrue interest. Interest will continue to be
credited to the Participant’s Account deemed invested in the Cash Fund until the
entire balance in the Participant’s Account deemed credited to the Cash Fund has
been distributed.
4.5 Common Stock Conversion Election. At any time during a period of three years
prior to the earliest time a Participant who is an employee of a Company could
retire under the Retirement Plan and ending on that Participant’s Normal
Retirement Date, a Participant who is an employee of a Company may elect a
Retirement date under the Retirement Plan and may elect to have all or a portion
of the Stock Fund Units in his Account converted to cash and deemed to be
invested in the Cash Fund and/or any Investment Fund(s) selected by him. In that
event, all such Stock Fund Units shall be converted on the date notice is
received by the Company based upon the closing quotation as described in
Section 4.2, on that day, unless the Participant has specified no more than five
different dates after the date of the notice on which the Participant desires
all or a portion of the Stock Fund Units to be converted and the percentage of
units to be converted on each date. If the Participant has specified dates for
and the percentage of units to be converted, then the designated percentage of
Stock Fund Units to be converted on each date shall be converted on the
specified date based on the closing quotation as described in Section 4.2 on
such specified dates.
At any time that is at least five years after a Stock Fund Unit is credited to
his Account pursuant to Section 4.2, a Participant may elect to have such Stock
Fund Unit converted to cash and deemed to be invested in the Cash Fund and/or
any Investment Fund(s) selected by him. In that event, all such Stock Fund Units
specified by the Participant in a written notice to the Company which have been
credited to the Participant’s Account for at least five years prior to the
giving of such notice shall be converted on the date notice is received by the
Company based upon the closing quotation as described in Section 4.2, on that
day.

 

IV-2



--------------------------------------------------------------------------------



 



A Participant may elect at any time to have each Stock Fund Unit that is
credited to his Account pursuant to Section 4.3 converted to cash and deemed to
be invested in the Cash Fund and/or any Investment Fund(s) selected by him. In
that event, all such Stock Fund Units specified by the Participant in a written
notice to the Company which were credited to the Participant’s Account pursuant
to Section 4.3 shall be converted on the date notice is received by the Company
based upon the closing quotation as described in Section 4.2, on that day.
4.6 Conversion and Cash-Out Upon a Change of Control. Notwithstanding any other
provision of the Plan, including but not limited to Section 6.6, immediately
upon the occurrence of a Change of Control, all Stock Fund Units credited to a
current or former Participant’s Account shall be converted to cash based on the
Change of Control Value of such Stock Fund Units. If such Change of Control
meets the requirements of a “change of control” as defined by section 409A of
the Code, within five days after the date on which such Change of Control
occurs, all current and former Participants shall be paid in cash lump sum
payments the balances credited to their Accounts. If such Change of Control does
not meet the requirements of a “change of control” as defined by section 409A of
the Code, no payments shall be made to the current and former Participants in
the Plan as a result of such Change of Control.

 

IV-3



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING AND EVENTS CAUSING FORFEITURE
5.1 Vesting.
(a) Deferrals. All deferrals of the Incentive Bonus, LTIP Compensation, Omnibus
Compensation and Director Fees and all income accrued on the deferrals will be
100 percent (100%) vested except for the events of forfeiture described in
Sections 5.2 and 5.3.
(b) Company Match and Dividends. Except as provided in Sections 5.2 and 5.3,
each Stock Fund Unit accrued under Section 3.2 as a Company Match and credited
to the Participant’s account pursuant to Section 4.2 (including any dividends or
other property or rights accumulated because of such Unit and credited on such
Stock Fund Unit under Section 4.3) shall vest on the third anniversary of the
date on which such Stock Fund Unit was credited to the Participant’s account. If
a Participant ceases to be an employee within three years after a Company
Matching accrual of Stock Fund Units is credited to the Participant’s account,
such Company Matching accruals (including any dividends or other property or
rights accumulated because of those Stock Fund Units) shall be immediately
forfeited.
5.2 Forfeiture for Cause. If the Committee finds, after full consideration of
the facts presented on behalf of both the Company and a former Participant, that
the Participant was discharged by the Company for fraud, embezzlement, theft,
commission of a felony, proven dishonesty in the course of his employment by the
Company which damaged the Company, or for disclosing trade secrets of the
Company, the entire amount credited to his Account, exclusive of an amount equal
to the total balance of deferrals of the Participant, will be forfeited. The
decision of the Committee as to the cause of a former Participant’s discharge
and the damage done to the Company will be final. No decision of the Committee
will affect the finality of the discharge of the Participant by the Company in
any manner.
5.3 Forfeiture for Competition. If at the time a distribution is being made or
is to be made to a Participant or former Participant, the Committee finds after
full consideration of the facts presented on behalf of the Company and the
Participant or former Participant, that the Participant or former Participant at
any time within two years from his Separation From Service from the Company, and
without written consent of the Company, directly or indirectly owns, operates,
manages, controls or participates in the ownership, management, operation or
control of or is employed by, or is paid as a consultant or other independent
contractor by a business which competes or at any time did compete with the
Company by which he was formerly employed in a trade area served by the Company
at the time distributions are being made or to be made and in which the
Participant or former Participant had represented the Company while employed by
it; and, if the Participant or former Participant continues to be so engaged
60 days after written notice has been given to him, the Committee will forfeit
all amounts otherwise due the Participant or former Participant, exclusive of an
amount equal to the total balance of deferrals of the Participant or former
Participant.
5.4 Full Vesting in the Event of a Change of Control. The forfeitures created by
Sections 5.1(b), 5.2 and 5.3 shall not apply with respect to any amounts
credited to the Accounts of current or former Participants after the occurrence
of a Change of Control.

 

V-1



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS
6.1 Form of Distributions or Withdrawals. Upon a distribution or withdrawal, the
number of Stock Fund Units credited to the Participant’s Account, if any, and
the amounts credited to the Participant’s Account and deemed invested in the
Cash Fund and/or Investment Funds, if any, required to be distributed shall be
distributed in cash, whether the distribution or withdrawal is in a lump sum or
in installments. For this purpose, the amount per unit in the Company Stock Fund
deemed credited to Participant’s Account shall equal the closing quotation for
the Common Stock on the NYSE (or if not traded on the NYSE, the principal market
in which the Common Stock is traded) on the third business day prior to the date
of distribution. If the distribution is in installments, all dividends and other
property or rights accumulating on the shares still undistributed will be
credited as provided in Section 4.3 and distributed with the next installment.
If there are periodic installments to be made of the portion, if any, deferred
as cash and deemed credited to the Cash Fund, income shall accumulate on that
portion of the Account as described in Section 4.6 until the balance credited to
the cash portion of the Participant’s Account has been distributed. In that
event, income accumulating on the cash portion of the Account shall be
distributed with the next installment to be distributed. A lump sum or
installment distribution of amounts deemed invested in an Investment Fund shall
be based upon the value of the Investment Fund as of the close of the Valuation
Date immediately preceding such distribution.
6.2 Death. Upon the death of a Participant prior to the expiration of the Term
of Deferral, the Participant’s Beneficiary or Beneficiaries will receive in cash
as required by Section 6.1 the balance then credited to the Participant’s
Account in the Deferred Compensation Ledger. The lump sum distribution or the
first installment of the periodic distribution will be made 90 days after the
Participant’s death, or, if later, as soon as administratively practicable
following the Participant’s death.
Each Participant, upon making his initial deferral election, will file with the
Committee or its designee a designation of one or more Beneficiaries to whom
distributions otherwise due the Participant will be made in the event of his
death prior to the complete distribution of the amount credited to his Account
in the Deferred Compensation Ledger. The designation will be effective upon
receipt by the Committee or its designee of a form which the Committee has
approved for that purpose and which has been completed in accordance with
procedures approved by the Committee. The Participant may from time to time
revoke or change any designation of Beneficiary by filing another approved
Beneficiary designation form with the Committee or its designee. If there is no
valid designation of Beneficiary on file with the Committee or its designee at
the time of the Participant’s death, or if all of the Beneficiaries designated
in the last Beneficiary designation have predeceased the Participant or
otherwise ceased to exist, the Beneficiary will be the Participant’s spouse, if
the spouse survives the Participant, or otherwise the Participant’s estate. A
Beneficiary must survive the Participant by 60 days in order to be considered to
be living on the date of the Participant’s death. If any Beneficiary survives
the Participant but dies or otherwise ceases to exist before receiving all
amounts due the Beneficiary from the Participant’s Account, the balance of the
amount which would have been paid to that Beneficiary will, unless the
Participant’s designation provides otherwise, be distributed to the individual
deceased Beneficiary’s estate or to the Participant’s estate in the case of a
Beneficiary which is not an individual. Any Beneficiary designation which
designates any person or entity other than the Participant’s spouse must be
consented to in a form and in accordance with procedures acceptable to the
Committee in order to be effective.

 

VI-1



--------------------------------------------------------------------------------



 



6.3 Disability. Upon the Disability of a Participant prior to the expiration of
the Term of Deferral, the Participant will receive in cash as required by
Section 6.1 the balance then credited to the Participant’s Account. The lump sum
distribution or the first installment of the periodic distribution will be made
90 days after the Participant is determined to be disabled, or, if later, as
soon as administratively practicable following such date.
6.4 Expiration of Term of Deferral. Upon the expiration of the Term of Deferral,
the Participant shall be entitled to receive in cash as required by Section 6.1
the balance credited to the Participant’s Account. Except as provided below, the
lump sum distribution or the first installment of the periodic distribution will
be made 90 days after the expiration of the Term of Deferral, or, if later, as
soon as administratively practicable following such expiration, without regard
to whether the Participant is still employed by the Company or not. Payments due
to the Separation From Service of a Participant who is an employee of a Company,
excluding a Separation From Service due to death or Disability but including due
to Retirement, shall be made on the first business day following the six-month
anniversary of the Participant’s Separation From Service or as soon as
administratively practicable thereafter.
6.5 Unforeseeable Emergency Withdrawals. Any Participant who is in the employ of
a Company and is not entitled to a distribution from the Plan may request an
unforeseeable emergency withdrawal. No unforeseeable emergency withdrawal can
exceed the lesser of the amount credited to the Participant’s Account or the
amount reasonably needed to satisfy the unforeseeable emergency need. Whether an
unforeseeable emergency exists and the amount reasonably needed to satisfy the
unforeseeable emergency need will be determined by the Committee based upon the
evidence presented by the Participant and the rules established in this Section.
If a hardship withdrawal is approved by the Committee it will be made in cash as
required in Section 6.1 within ten days of the Committee’s determination. An
unforeseeable emergency for this purpose is a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The circumstances that will
constitute an unforeseeable emergency will depend upon the facts of each case,
but, in any case, payment under this Section shall not be made to the extent
that such emergency is or may be relieved: (i) through reimbursement or
compensation by insurance; (ii) by liquidation of the Participant’s assets, to
the extent the liquidation of such assets would not itself cause a severe
financial hardship; or (iii) by cessation of deferrals under this Plan and any
other plan in which the Participant participates. Such foreseeable needs for
funds as the need to send a Participant’s child to college or the desire to
purchase a home will not be considered to be an unforeseeable emergency.

 

VI-2



--------------------------------------------------------------------------------



 



6.6 Valuation.
(a) For purposes of a distribution under Sections 6.2, 6.3 or 6.5, the Valuation
Date shall be the first business day coincident with or immediately preceding
the date of the distribution.
(b) For purposes of a distribution under Section 6.4, the Valuation Date shall
be as follows:
(1) the first business day following the date which is 90 days following the
expiration of the Term of Deferral or
(2) in the case of a distribution due to a Separation From Service, the date
which is the six-month anniversary of such Separation From Service or
(3) in the case of a distribution due to a Separation From Service that occurs
within three years after a Change of Control, which Change of Control did not
meet the requirements of a “change of control” as defined by section 409A of the
Code, the first business day coincident with or following the date of the
closing of such Change of Control, but only if the value of the Participant’s
account on such Valuation Date would be greater than the value as determined
under clause (2) above.
6.7 Mandatory Immediate Lump Sum Payment. Notwithstanding any other provisions
of the Plan, if the balance then credited to the Participant’s Account on the
date the Participant would commence payment of his benefits under Sections 6.2,
6.3. or 6.4 is less than or equal to $10,000.00, the benefit shall be paid in
the form of a lump sum payment.
6.8 Payment Restrictions on Any Portion of a Benefit Determined Not to Be
Deductible. Except for hardship withdrawals under Section 6.5, if a Participant
has a benefit that is due during a Plan Year and the Committee determines that
section 162(m) of the Code could affect the Company’s deduction on the amount
paid, the distribution of his benefit will be delayed until December 1 following
the end of the Plan Year. Then on December 1 if the Company’s deduction is
determined by the Committee not to be affected, the benefit in total will be
distributed immediately; however, if the Committee determines that some portion
of the benefit is affected, then only that portion of the benefit which is
deductible by the Company shall be distributed on December 1st and the
distribution of the remaining portion of the benefit will be delayed to the
first day of the first complete month of the Plan Year or Years on which a
portion or all of the remaining distribution can be made and deducted by the
Company on its federal income tax return. The Committee may waive the mandatory
deferral required by this Section 6.8 with respect to a Participant who is not a
member of the Committee, but such waiver shall only be made on an individual
basis and at the time the distribution is to be made.
6.9 Responsibility for Distributions and Withholding of Taxes. The Committee
will furnish information to the Company last employing the Participant,
concerning the amount and form of distribution to any Participant entitled to a
distribution so that the Company may make or cause the Rabbi Trust to make the
distribution required. It will also calculate the deductions from the amount of
the benefit paid under the Plan for any taxes required to be withheld by
federal, state or local government and will cause them to be withheld. If a
Participant has deferred compensation under the Plan while in the service of
more than one Company, each Company for which the Participant was working will
reimburse the disbursing agent for the amount attributable to compensation
deferred while the Participant was in the service of that Company if it has not
already provided that funding to the disbursing agent.

 

VI-3



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION
7.1 Committee Appointment. The Committee will be appointed by the Board. The
initial Committee members will be Compensation Committee of the Board. Each
Committee member will serve until his or her resignation or removal. The Board
will have the sole discretion to remove any one or more Committee members and
appoint one or more replacement or additional Committee members from time to
time.
7.2 Committee Organization and Voting. The Committee will select from among its
members a chairman who will preside at all of its meetings and will elect a
secretary without regard to whether that person is a member of the Committee.
The secretary will keep all records, documents and data pertaining to the
Committee’s supervision and administration of the Plan. A majority of the
members of the Committee will constitute a quorum for the transaction of
business and the vote of a majority of the members present at any meeting will
decide any question brought before the meeting. In addition, the Committee may
decide any question by vote, taken without a meeting, of a majority of its
members. If a member of the Committee is ever appointed who is or becomes a
Participant, that Committee member will not vote or act on any matter relating
solely to himself.
7.3 Powers of the Committee. The Committee will have the exclusive
responsibility for the general administration of the Plan according to the terms
and provisions of the Plan and will have all powers necessary to accomplish
those purposes, including but not by way of limitation the right, power and
authority:
(a) to make rules and regulations for the administration of the Plan;
(b) to construe all terms, provisions, conditions and limitations of the Plan;
(c) to correct any defect, supply any omission or reconcile any inconsistency
that may appear in the Plan in the manner and to the extent it deems expedient
to carry the Plan into effect for the greatest benefit of all parties at
interest;
(d) to designate the persons eligible to become Participants and to establish
the maximum and minimum amounts that may be elected to be deferred;
(e) to determine all controversies relating to the administration of the Plan,
including but not limited to:
(1) differences of opinion arising between the Company and a Participant except
when the difference of opinion relates to the entitlement to, the amount of or
the method or timing of a distribution of a benefit affected by a Change of
Control, in which event it shall be decided by judicial action; and
(2) any question it deems advisable to determine in order to promote the uniform
administration of the Plan for the benefit of all parties at interest;
(f) to select the menu of Investment Funds available for purposes of determining
the amount of the Company’s obligation to any Participant under the Plan; and
(g) to delegate by written notice those duties of the Committee, as it deems
necessary or advisable for the proper and efficient administration of the Plan.

 

VII-1



--------------------------------------------------------------------------------



 



7.4 Committee Discretion. The Committee, in exercising any power or authority
granted under the Plan or in making any determination under the Plan, shall
perform or refrain from performing those acts using its sole discretion and
judgment. Any decision made by the Committee or any refraining to act or any act
taken by the Committee in good faith shall be final and binding on all parties.
The Committee’s decision shall never be subject to de novo review.
Notwithstanding the foregoing, the Committee’s decision, refraining to act or
acting is to be subject to judicial review for those incidents occurring during
the Plan Year in which a Change of Control occurs and during the next three
succeeding Plan Years.
7.5 Annual Statements. The Committee will cause each Participant to receive an
annual statement as soon as administratively possible after the conclusion of
each Plan Year containing the amounts deferred, the Company match, if any, and
the income accrued on the deferred and matched amounts.
7.6 Reimbursement of Expenses. The Committee will serve without compensation for
their services but will be reimbursed by Quanex for all expenses properly and
actually incurred in the performance of their duties under the Plan.
7.7 Limitation on Liability. Neither the Committee nor its designees will be
liable for any decision or action taken in good faith in connection with the
administration of the Plan. Without limiting the generality of the foregoing,
any decision or action taken by the Committee when it relies upon information
supplied it by any officer of the Company, the Company’s legal counsel, the
Company’s independent accountants or other advisors in connection with the
administration of the Plan will be deemed to have been taken in good faith. None
of the Company, the Committee or any designee of the Committee shall bear any
liability with respect to the investment performance of any of the Investment
Funds and none of them are under any obligation to furnish the Participants any
financial information concerning the Investment Funds. Each Participant is
solely responsible for the results of any investment selections and none of the
Company, the Committee or any designee of the Committee makes any
representations concerning the advisability of investing or refraining from
investing in any particular Investment Fund.

 

VII-2



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADOPTION BY SUBSIDIARIES
8.1 Procedure for and Status After Adoption. Any Subsidiary may, with the
approval of the Committee, adopt the Plan by appropriate action of its board.
The terms of the Plan will apply separately to each Subsidiary adopting the Plan
and its Participants in the same manner as is expressly provided for Quanex and
its Participants except that the powers of the Board and the Committee under the
Plan will be exercised by the Board alone. Quanex and each Subsidiary adopting
the Plan will bear the cost of providing plan benefits for its own Participants.
It is intended that the obligation of Quanex and each Subsidiary with respect to
its Participants will be the sole obligation of the Company that is employing
the Participant and will not bind any other Company.
8.2 Termination of Participation by Adopting Subsidiary. Any Subsidiary adopting
the Plan may, by appropriate action of its board of directors, terminate its
participation in the Plan. The Committee may, in its discretion, also terminate
a Subsidiary’s participation in the Plan at any time. The termination of the
participation in the Plan by a Subsidiary will not, however, affect the rights
of any Participant who is working or has worked for the Subsidiary as to amounts
or Stock Fund Units previously standing to his credit in his Account or reduce
the income accrued on amounts deferred by him or matched by the Company and
credited to his Account whether in cash or in Stock Fund Units, prior to the
distribution of the benefit to the Participant without his consent.

 

VIII-1



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT AND/OR TERMINATION
9.1 Amendment or Termination of the Plan. The Board may amend or terminate the
Plan at any time by an instrument in writing without the consent of any adopting
Company; provided, however, that no amendment of the Plan shall apply to amounts
deferred and vested on or before December 31, 2004, unless the instrument
explicitly states that the amendment shall apply to such amounts.
9.2 No Retroactive Effect on Awarded Benefits. No amendment will affect the
rights of any Participant to the amounts, whether deemed invested in the Company
Stock Fund, the Cash Fund or the Investment Funds, then standing to his credit
in his Account, to change the method of calculating the income already accrued
or to accrue in the future on amounts already deferred by him or matched by the
Company prior to the date of the amendment or to change a Participant’s right
under any provision relating to a Change of Control after a Change of Control
has occurred, without the Participant’s consent. However, the Board shall retain
the right at any time to change in any manner the method of calculating the
match by the Company and the income to accrue on all amounts to be deferred in
the future by a Participant and/or to be matched in the future by the Company
after the date of the amendment if it has been announced to the Participants.
9.3 Effect of Termination. If the Plan is terminated, all amounts, whether
deemed invested in the Company Stock Fund, the Cash Fund or the Investment
Funds, deferred by Participants and matched by the Company will continue to be
held under the terms of the Plan until all amounts have been distributed
according to the elections made by the Participants or the directives made by
the Committee prior to the deferrals. The forfeiture provisions of
Sections 5.1(b), 5.2 and 5.3 and the restriction set out in Section 6.8 would
continue to apply throughout the period after the termination of the Plan but
prior to the completed distribution of all benefits. The Board may terminate the
Plan within the 30 days preceding or the 12 months following a Change of
Control, as defined by section 409A of the Code, or as otherwise permitted under
section 409A of the Code, and distribute the value of the Participants’ Accounts
to Participants in the manner and at the time determined by the Committee, in
its sole discretion, subject to Section 9.2 and as permitted by section 409A of
the Code.

 

IX-1



--------------------------------------------------------------------------------



 



ARTICLE X
FUNDING
10.1 Payments Under This Agreement Are the Obligation of the Company. The
Company will distribute the benefits due the Participants under the Plan;
however, should it fail to do so when a benefit is due and the funding trust
contemplated by Section 10.2 exists, the benefit will be distributed by the
trustee of that funding trust. In any event, if the trust fails to distribute a
benefit for any reason, the Company still remains liable for all benefits
provided by the Plan.
10.2 Agreement May Be Funded Through Rabbi Trust. It is specifically recognized
by both the Company and the Participants that the Company may, but is not
required to transfer any funds, shares of Common Stock or other assets that it
finds desirable to a trust established to accumulate assets sufficient to fund
the obligations of all of the Companies signatory to the Plan. However, under
all circumstances, the Participants will have no rights to any of those assets;
and likewise, under all circumstances, the rights of the Participants to the
assets held in the trust will be no greater than the rights expressed in this
agreement. Nothing contained in the trust agreement which creates the funding
trust will constitute a guarantee by any Company that assets of the Company
transferred to the trust will be sufficient to fund all benefits under the Plan
or would place the Participant in a secured position ahead of general creditors
should the Company become insolvent or bankrupt. Any trust agreement prepared to
fund the Company’s obligations under this agreement must specifically set out
these principles so it is clear in that trust agreement that the Participants in
the Plan are only unsecured general creditors of the Company in relation to
their benefits under the Plan.
Notwithstanding the foregoing, no assets shall be set aside or reserved
(directly or indirectly) in a trust (or other arrangement as determined by the
Internal Revenue Service), or transferred to a trust or other arrangement
established to fund the Company’s obligations under the Plan during any
Restricted Period for purposes of paying benefits to an Applicable Covered
Employee. The rule contained in the preceding sentence does not apply to assets
set aside, reserved or transferred before or after a Restricted Period.
10.3 Reversion of Excess Assets. Any adopting Company may, at any time, request
the actuary, who last performed the annual actuarial valuation of the Quanex
Corporation Employees’ Pension Plan, to determine the present Account balance,
assuming the accrual rate for income not to be reduced (whether it actually is
or not), as of the month end coincident with or next preceding the request, of
all Participants and Beneficiaries of deceased Participants for which all
Companies are or will be obligated to make benefit distributions under the Plan.
If the fair market value of the assets held in the trust, as determined by the
Trustee as of that same date, exceeds the total of the Account balances of all
Participants and Beneficiaries by 25 percent (25%), any Company may direct the
trustee to return to each Company its proportionate part of the assets which are
in excess of 125 percent (125%) of the Account balances. Each Company’s share of
the excess assets will be the Participants’ Accounts accrued while in the employ
of that Company as compared to the total of the Account balances accrued by all
Participants under the Plan times the excess assets. If there has been a Change
of Control, for the purpose of determining if there are excess funds, all
contributions made prior to the Change of Control will be subtracted from the
fair market value of the assets held in the trust as of the determination date
but before the determination is made.

 

X-1



--------------------------------------------------------------------------------



 



10.4 Participants Must Rely Only on General Credit of the Company. It is also
specifically recognized by both the Company and the Participants that the Plan
is only a general corporate commitment and that each Participant must rely upon
the general credit of the Company for the fulfillment of its obligations under
the Plan. Under all circumstances the rights of Participants to any asset held
by the Company will be no greater than the rights expressed in this agreement.
Nothing contained in this agreement will constitute a guarantee by the Company
that the assets of the Company will be sufficient to distribute any benefits
under the Plan or would place the Participant in a secured position ahead of
general creditors of the Company. Though the Company may establish or become a
signatory to a Rabbi Trust, as indicated in Section 10.1, to accumulate assets
to fulfill its obligations, the Plan and any such trust will not create any
lien, claim, encumbrance, right, title or other interest of any kind in any
Participant in any asset held by the Company, contributed to any such trust or
otherwise designated to be used in fulfillment of any of its obligations created
in this agreement. No specific assets of the Company have been or will be set
aside, or will in any way be transferred to the trust or will be pledged in any
way for the performance of the Company’s obligations under the Plan which would
remove such assets from being subject to the general creditors of the Company.

 

X-2



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
11.1 Limitation of Rights. Nothing in the Plan will be construed:
(a) to give any employee of any Company any right to be designated a Participant
in the Plan;
(b) to give a Participant any right with respect to the compensation deferred,
the Company match or the income accrued and credited in the Deferred
Compensation Ledger except in accordance with the terms of the Plan;
(c) to limit in any way the right of the Company to terminate a Participant’s
employment with the Company at any time;
(d) to evidence any agreement or understanding, expressed or implied, that the
Company will employ a Participant in any particular position or for any
particular remuneration; or
(e) to give a Participant or any other person claiming through him any interest
or right under the Plan other than that of any unsecured general creditor of the
Company.
11.2 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to distribute the benefit due to the
parent of the minor or to the guardian of the minor or incompetent or directly
to the minor or to apply those assets for the benefit of the minor or
incompetent in any manner the Committee determines in its sole discretion.
11.3 Nonalienation of Benefits. No right or benefit provided in the Plan will be
transferable by the Participant except, upon his death, to a named Beneficiary
as provided in the Plan. No right or benefit under the Plan will be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
the same will be void. No right or benefit under the Plan will in any manner be
liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If any Participant or any Beneficiary becomes
bankrupt or attempts to anticipate, alienate, sell, assign, pledge, encumber or
charge any right or benefit under the Plan, that right or benefit will, in the
discretion of the Committee, cease. In that event, the Committee may have the
Company hold or apply the right or benefit or any part of it to the benefit of
the Participant or Beneficiary, his or her spouse, children or other dependents
or any of them in any manner and in any proportion the Committee believes to be
proper in its sole and absolute discretion, but is not required to do so.
11.4 Expenses Incurred in Enforcing the Plan. The Company will, in addition, pay
a Participant for all legal fees and expenses incurred by him in contesting or
disputing his termination or in seeking to obtain or enforce any benefit
provided by the Plan if the termination occurs in the Plan Year in which a
Change of Control occurs or during the next three succeeding Plan Years
following the Plan Year in which a Change of Control occurs except to the extent
that the payment of those fees or expenses are restricted under Section 6.8.

 

XI-1



--------------------------------------------------------------------------------



 



11.5 Reliance Upon Information. The Committee will not be liable for any
decision or action taken or not taken in good faith in connection with the
administration of the Plan. Without limiting the generality of the foregoing,
any decision or action taken or not taken by the Committee when it relies upon
information supplied it by any officer of the Company, the Company’s legal
counsel, the Company’s independent accountants or other advisors in connection
with the administration of the Plan will be deemed to have been taken in good
faith.
11.6 Severability. If any term, provision, covenant or condition of the Plan is
held to be invalid, void or otherwise unenforceable, the rest of the Plan will
remain in full force and effect and will in no way be affected, impaired or
invalidated.
11.7 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant will be sufficient if in writing and hand-delivered
or sent by U.S. mail to the principal office of the Company or to the
residential mailing address of the Participant. Notice will be deemed to be
given as of the date of hand-delivery or if delivery is by mail, as of the date
shown on the postmark.
11.8 Gender and Number. If the context requires it, words of one gender when
used in the Plan will include the other genders, and words used in the singular
or plural will include the other.
11.9 Governing Law. The Plan will be construed, administered and governed in all
respects by the laws of the State of Texas.
11.10 Section 409A. The Plan is intended to be a nonqualified deferred
compensation arrangement and is not intended to meet the requirements of section
401(a) of the Code. The Plan is intended to meet the requirements of section
409A of the Code and may be administered in a manner that is intended to meet
those requirements and shall be construed and interpreted in accordance with
such intent. To the extent that a deferral, accrual, vesting or payment of an
amount under the Plan is subject to section 409A of the Code, except as the
Committee otherwise determines in writing, the amount will be deferred, accrued,
vested or paid in a manner that will meet the requirements of section 409A of
the Code, including regulations or other guidance issued with respect thereto,
such that the deferral, accrual, vesting or payment shall not be subject to the
excise tax applicable under section 409A of the Code. Any provision of the Plan
that would cause the deferral, accrual, vesting or payment of an amount under
the Plan to fail to satisfy section 409A of the Code shall be amended (in a
manner that as closely as practicable achieves the original intent of the Plan)
to comply with section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under section 409A of the Code. In the event additional regulations or other
guidance is issued under section 409A of the Code or a court of competent
jurisdiction provides additional authority concerning the application of section
409A of the Code with respect to the distributions under the Plan, then the
provisions of the Plan regarding distributions shall be automatically amended to
permit such distributions to be made at the earliest time permitted under such
additional regulations, guidance or authority that is practicable and achieves
the intent of the Plan prior to its amendment to comply with section 409A of the
Code.
11.11 Amendment and Restatement of the Plan. The amendment and restatement of
the Plan effective as of January 1, 2005, shall apply only to amounts deferred
and vested on or after January 1, 2005. The provisions of the Plan prior to this
amendment and restatement shall apply to any amounts that were earned and vested
under the Plan on or before December 31, 2004. The amendment and restatement of
the Plan is not intended to be a material modification of the Plan with respect
to amounts deferred and vested on or before December 31, 2004, and, any
provision of the Plan that is considered to be a material modification of the
Plan shall be retroactively amended to the extent required to prevent such
provision from being considered a material modification of the Plan with respect
to such amounts.

 

XI-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, effective January 1, 2005, the Company has adopted this
amendment and restatement of the Plan on the 21st day of November, 2006.

              QUANEX CORPORATION
 
       
 
  By:                       /s/ Kevin P. Delaney
 
       
 
  Title:   Senior Vice President — General Counsel and Secretary

 

XI-3